Citation Nr: 1549172	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  07-03 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and May 2008 rating decisions issued by the Department of Veterans Affairs (VA), Regional Offices (RO), in St. Louis, Missouri, and Detroit, Michigan.  The Detroit RO has jurisdiction.  The Veteran testified in a hearing at the RO in October 2007.  Then, he testified before the undersigned in a hearing in June 2009.  Hearing transcripts were associated with the file and reviewed.  The Board previously considered this case in September 2009, September 2011, August 2013, December 2013, and August 2014.

Regrettably, the requested development has not been completed.  The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

An additional remand is needed regarding the mental health claim because the Board's remand directives were not completely fulfilled.  The Board remanded for an addendum opinion on the mental health claim specifically finding that the opinion of record did not have sufficient rationale.  The agency of original jurisdiction complied with the remand directives and obtained an addendum opinion.  However, the examiner in September 2014 again restated the prior, inadequate opinion and relied on the absence of medical documentation without due consideration of the Veteran's statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the examiner did not consider the Veteran's report during the September 2011 examination that he saw someone for mental health in 1966 or 1967 and his report of feeling depressed in Korea made to the September 2013 examiner.  As such, the addendum opinion did not comply with the Board's directive to provide a new opinion, and the restated opinion continues to be insufficient.  Remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  The evidence suggests that tinnitus may be related to mental health medication.  Therefore, the tinnitus claim is intertwined with the claim for psychiatric disorder and also remanded.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall forward the claims file to the September 2014 VA examiner, or another appropriate examiner, to provide an opinion on the Veteran's bipolar disorder.  The examiner should address the following:

a. Is the Veteran's bipolar disorder at least as likely as not related to service?  

b. Even if the disorder is caused by family history or another etiology, did bipolar disorder at least as likely as not have its onset in service (May 1964 to June 1965)?

Consider the Veteran's reports of depression in service and seeing a mental health professional for neurologic problems in 1966 or 1967, as well as all lay and medical evidence.  Provide an explanation and supporting rationale for any conclusions.  Do not rely solely on the lack of documented treatment or diagnosis to provide a negative opinion.  

If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




